
	
		II
		Calendar No. 328
		111th CONGRESS
		2d Session
		S. 2772
		IN THE SENATE OF THE UNITED STATES
		
			November 16, 2009
			Mr. Whitehouse (for
			 himself, Mr. Cornyn,
			 Mr. Leahy, Mr.
			 Feingold, and Mr. Cardin)
			 introduced the following bill; which was read twice and referred to the
			 Committee on the
			 Judiciary
		
		
			March 22 (legislative day, March 19),
			 2010
			Reported by Mr. Leahy,
			 with an amendment
			Strike out all after the enacting clause and insert
			 the part printed in italic
		
		A BILL
		To establish a criminal justice reinvestment grant
		  program to help States and local jurisdictions reduce spending on corrections,
		  control growth in the prison and jail populations, and increase public
		  safety.
	
	
		1.Short titleThis Act may be cited as the
			 Criminal Justice Reinvestment Act of
			 2009.
		2.FindingsCongress finds the following:
			(1)A total of
			 2,200,000 American adults are incarcerated in State and local prisons and
			 jails, a rate of about 1 out of every 100 adults.
			(2)State spending on
			 corrections has increased over the last 20 years from approximately
			 $12,600,000,000 in 1988 to more than $52,000,000,000 in 2008. According to
			 Public Safety, Public Spending: Forecasting America’s Prison Population
			 2007–2011, State and Federal prison populations are expected to
			 increase by 192,000 over that 5-year period, at an additional cost of
			 $27,500,000,000.
			(3)Between 2000 and
			 2008, jail populations increased from approximately 621,000 to 785,000 inmates.
			 The 3,300 jails nationwide process approximately 13,500,000 inmates each year,
			 4,000,000 of whom are repeat offenders.
			(4)The number of
			 persons on probation and parole in State correctional systems has been
			 increasing. Approximately 5,000,000 Americans, or 1 out of every 45 adults, are
			 on probation or parole, an increase of nearly 300 percent since 1980.
			(5)Policymakers have
			 insufficient access to detailed, data-driven explanations about changes in
			 crime, arrest, conviction, and prison and jail population trends.
			(6)In the face of
			 ever-increasing correctional costs, with bipartisan leadership, governors and
			 legislative leaders in Texas, Kansas, Rhode Island, Vermont, and other States
			 around the country have initiated data-driven criminal justice reinvestment
			 strategies that increase public safety, hold offenders accountable, and control
			 corrections spending.
			3.Purpose and
			 definition
			(a)PurposeThe
			 purpose of this Act is to provide grants for criminal justice reinvestment
			 strategies.
			(b)Criminal justice
			 reinvestmentIn this Act, the term criminal justice
			 reinvestment refers to a data-driven program that—
				(1)analyzes criminal
			 justice trends to understand what factors are driving the growth in prison and
			 jail populations;
				(2)develops and
			 implements policy options to manage the growth in corrections populations and
			 increase the effectiveness of current spending and investment to increase
			 public safety and improve individual and system accountability; and
				(3)measures the
			 impact of the policy changes and reinvestment resources and holds policymakers
			 accountable for projected results.
				4.Public safety
			 performance grants to implement criminal justice reinvestment
			 strategies
			(a)Phase 1—Data
			 analysis and policy development grants
				(1)In
			 generalThe Attorney General may make grants to a State, unit of
			 local government, territory, or Indian tribe (referred to in this Act as an
			 eligible entity) to analyze and improve the cost-effectiveness
			 of State and local spending on prisons, jails, and community corrections
			 (referred to in this Act as Phase 1 grants).
				(2)ObjectivesThe
			 purposes of the Phase 1 grants shall be for an eligible entity—
					(A)to conduct a
			 comprehensive analysis of criminal justice data, including crime and arrest
			 rates, conviction rates, pretrial and reentry services, and probation, parole,
			 prison and jail populations;
					(B)to evaluate
			 relevant criminal justice policies and the cost-effectiveness of current
			 spending on corrections and community corrections; and
					(C)to develop
			 data-driven policy options that can increase public safety and improve offender
			 accountability.
					(3)DetailsThe
			 comprehensive analysis, evaluation, and policy development required by
			 paragraph (2) shall include—
					(A)an analysis of
			 reported crime and arrest data;
					(B)an analysis of
			 felony conviction data to understand the percent of offenders who are sentenced
			 to prison or jail for particular offenses;
					(C)an analysis of
			 prison or jail admission and length-of-stay data over a 3- to 5-year time
			 period to determine which cohorts of offenders account for the growth of the
			 population;
					(D)an analysis of
			 probation and parole data to determine which offenders are violating the
			 conditions of supervision and being revoked to prison or jail;
					(E)an analysis of the
			 current capacity and quality of crime prevention and crime-fighting programs,
			 including institutional and community-based risk-reduction programs such as
			 drug treatment, mental health, education, job training, housing, and other
			 human services to divert individuals from prisons or jails and to reduce
			 recidivism among offenders on community supervision;
					(F)consultation with
			 criminal justice stakeholders, including State corrections departments,
			 community corrections agencies, local jail systems, and relevant governmental
			 agencies and nonprofit organizations;
					(G)an analysis of
			 criminal justice policies and expenditures, including the cost-effectiveness of
			 current spending on corrections and community corrections, to understand how
			 the existing system accounts for criminal justice trends;
					(H)the development of
			 a prison or jail population projection using a simulation model based on
			 collected data to test the impact of various policy changes; and
					(I)the development of
			 practical, data-driven policy options that can increase public safety, improve
			 offender accountability, reduce recidivism, and manage the growth of spending
			 on corrections in the relevant criminal justice system.
					(4)ApplicationsTo
			 be eligible to receive a grant under this subsection, an eligible entity shall
			 submit to the Attorney General an application, in such form and manner and at
			 such time as specified by the Attorney General that includes a proposal that
			 describes how the grant will fulfill the objectives required by paragraph
			 (2).
				(5)PriorityThe
			 Attorney General, in awarding funds under this subsection, shall give priority
			 to eligible entities that—
					(A)demonstrate a
			 commitment from the chief executive officer, legislative body, judiciary, law
			 enforcement officials, correctional agencies and prosecutors of the eligible
			 entity to work together in a collaborative bipartisan approach to analyze the
			 data and develop criminal justice policy options;
					(B)establish or
			 designate a multibranch, bipartisan, intergovernmental, interagency task force
			 of elected and appointed officials to address the criminal justice and public
			 safety challenges facing the jurisdiction;
					(C)demonstrate access
			 to data from across the criminal justice system, including crime and arrest,
			 court and conviction, jail, prison, community corrections data, and standards
			 for analysis;
					(D)identify agency or
			 consultant capacity to objectively analyze data, utilize simulation models for
			 prison or jail population projections, and develop concise written reports and
			 policy options for policymakers to review; or
					(E)demonstrate that
			 the projected growth over a 10-year period is expected to exceed current
			 corrections capacity.
					(6)Completion of
			 grantThe analysis, evaluation, and policy development required
			 for a grant under this subsection shall be completed not later than 12 months
			 after the receipt of funding for the grant unless granted an extension of time
			 by the Attorney General.
				(b)Phase
			 2—Implementation grants
				(1)In
			 generalThe Attorney General may make grants to eligible entities
			 to implement policies and programs designed to help jurisdictions manage the
			 growth in spending on corrections and increase public safety (referred to in
			 this Act as Phase 2 grants).
				(2)ObjectivesThe
			 purposes of the Phase 2 grants shall be for an eligible entity to—
					(A)fund programs
			 identified by prior data analysis and policy development that provide training
			 and technical assistance, support the delivery of risk-reduction programs, or
			 otherwise enhance public safety and improve offender accountability by
			 strengthening the criminal justice system;
					(B)reinvest averted
			 prison or jail costs into programs that enhance public safety by strengthening
			 the criminal justice system or high-risk communities and individuals;
			 and
					(C)measure
			 performance of policies and programs enacted or established in subparagraphs
			 (A) and (B).
					(3)ProgramsThe
			 programs described by paragraphs (2)(A) and (2)(B) shall—
					(A)provide training
			 and technical assistance including—
						(i)training of
			 corrections and community corrections, judicial, substance abuse or mental
			 healthstaff and other key staff on evidence-based practices for reducing
			 recidivism; or
						(ii)training and
			 technical assistance to assist jurisdictions in implementing and validating new
			 risk and needs assessment tools; or technical assistance to implement
			 evidence-based policies in corrections or community corrections
			 agencies;
						(B)establish
			 risk-reduction programs including—
						(i)substance abuse or
			 mental health treatment;
						(ii)education or job
			 training;
						(iii)job placement,
			 development, and creation;
						(iv)intermediate
			 sanction programs and facilities, including community-based reentry programs,
			 day reporting centers and electronic monitoring; or
						(v)supportive housing
			 programs;
						(C)reduce the number
			 of rearrests, reconvictions, and revocations of people currently on probation
			 and parole and increase the number of successful completions of probation and
			 parole;
					(D)establish policies
			 and practices that will avert growth in the prison and jail population and, as
			 a result, avert the need to appropriate funds for the construction or operation
			 of a new prison and jail facilities; or
					(E)establish
			 comparable programs that enhance public safety by strengthening the criminal
			 justice system.
					(4)Performance
			 measurementThe performance measures described by paragraph
			 (2)(C) shall track key criminal justice trends across agencies and departments
			 to measure the impact of the programs described in paragraph (3), and include
			 the following measurements where applicable:
					(A)Reduction in
			 rearrest, reconviction, and revocations of people currently on probation and
			 parole.
					(B)Increases in the
			 number of successful completions of probation and parole.
					(C)General crime
			 trends.
					(D)Prison and jail
			 populations.
					(E)Number of program
			 and treatment slots added to reduce recidivism.
					(5)ApplicationsTo
			 be eligible to receive a grant under this subsection, an eligible entity shall
			 submit to the Attorney General an application, in such form and manner and at
			 such time as specified by the Attorney General that includes a proposal that
			 describes how the grant will fulfill the objectives required by paragraph
			 (2).
				(6)PriorityPriority
			 consideration shall be given to applications under this subsection that
			 demonstrate that—
					(A)the proposed
			 programs will improve public safety and improve individual and system
			 accountability while reducing or maintaining criminal justice growth through
			 policies which ensure that—
						(i)violent offenders
			 are incarcerated;
						(ii)nonviolent
			 offenders who pose a minimal risk of harm to the community are supervised
			 through effective probation and parole systems and provided with effective
			 risk-reduction programs; and
						(iii)effective
			 diversion and reentry programs are integrated into a new overall criminal
			 reinvestment strategy;
						(B)the proposed
			 programs will have a significant impact on the geographic areas identified by
			 the analysis as having disproportionate numbers of people returning from prison
			 or jail; and
					(C)data analysis
			 through a Phase 1 grant or similar work has been completed.
					(c)Annual
			 reportThe Attorney General shall report to the Committees on the
			 Judiciary of the Senate and the House of Representatives on November 1 of each
			 year concerning the development and implementation of grants under this section
			 and strategies developed, which shall include information concerning—
				(1)the number and
			 identity of the grantees who have received analyses and program development
			 grants;
				(2)the progress of
			 grantees in conducting analyses and program development;
				(3)the number and
			 identity of the grantees receiving implementation grants;
				(4)the progress of
			 grantees in implementing criminal justice reinvestment strategies; and
				(5)the performance of
			 entities implementing criminal justice reinvestment strategies, including
			 relevant data on—
					(A)the reduction, if
			 any, in the number of rearrests, reconvictions, and revocations of people
			 currently on probation and parole;
					(B)the increase, if
			 any, in the number of successful completions of probation and parole;
					(C)the reduction, if
			 any, in the growth of the prison and jail population;
					(D)the portion of
			 averted costs that has been or will be reinvested and used to target high-risk
			 communities and individuals to reduce the rate of rearrest, reconviction, and
			 revocation to increase public safety; and
					(E)the reduction, if
			 any, in rearrest rates by people under the supervision of the criminal justice
			 system.
					(d)Sharing
			 informationThe Attorney General shall establish an information
			 clearinghouse for data collected and for best practices developed by eligible
			 grantees developed in carrying out grants under this section.
			(e)AdministrationApplications
			 for grants shall be considered on a rolling basis and be responded to in a
			 timely fashion in order to provide assistance to policymakers facing various
			 budget timelines.
			(f)Authorization of
			 appropriationsThere are authorized to be appropriated
			 $35,000,000 to carry out this section for each of the fiscal years 2010 through
			 2014.
			
	
		1.Short titleThis Act may be cited as the
			 Criminal Justice Reinvestment Act of
			 2010.
		2.FindingsCongress finds the following:
			(1)A total of 2,200,000
			 American adults are incarcerated in State and local prisons and jails, a rate
			 of about 1 out of every 100 adults.
			(2)State spending on
			 corrections has increased over the last 20 years from approximately
			 $12,600,000,000 in 1988 to more than $52,000,000,000 in 2008. According to
			 Public Safety, Public Spending: Forecasting America’s Prison Population
			 2007–2011, State and Federal prison populations are expected to
			 increase by 192,000 over that 5-year period, at an additional cost of
			 $27,500,000,000.
			(3)Between 2000 and 2008,
			 jail populations increased from approximately 621,000 to 785,000 inmates. The
			 3,300 jails nationwide process approximately 13,500,000 inmates each year,
			 4,000,000 of whom are repeat offenders.
			(4)The number of persons on
			 probation and parole in State correctional systems has been increasing.
			 Approximately 5,000,000 Americans, or 1 out of every 45 adults, are on
			 probation or parole, an increase of nearly 300 percent since 1980.
			(5)Many policymakers have
			 insufficient access to detailed, data-driven explanations for changes to crime,
			 arrest, conviction, and prison and jail population trends.
			(6)In the face of
			 ever-increasing correctional costs, with bipartisan leadership, governors and
			 legislative leaders in Texas, Kansas, Rhode Island, Vermont, and other States
			 around the country have implemented data-driven criminal justice reinvestment
			 strategies that increase public safety, hold offenders accountable, and control
			 corrections spending.
			3.Purpose and
			 definition
			(a)PurposeThe
			 purpose of this Act is to provide grants for criminal justice reinvestment
			 strategies.
			(b)Criminal justice
			 reinvestmentIn this Act, the term criminal justice
			 reinvestment refers to a data-driven approach that—
				(1)analyzes criminal justice
			 trends to understand what factors are driving the growth in prison and jail
			 populations;
				(2)develops and implements
			 policy options to control growth in corrections populations and increase the
			 effectiveness of current spending and investment to increase public safety and
			 improve individual and system accountability; and
				(3)measures the impact of
			 the policy changes and reinvestment resources and holds policymakers
			 accountable for projected results.
				4.Public safety
			 performance grants to implement criminal justice reinvestment
			 strategies
			(a)Phase 1—Data analysis
			 and policy development grants
				(1)In
			 generalThe Attorney General may make grants to a State, unit of
			 local government, territory, or Indian tribe (referred to in this Act as an
			 eligible entity) to analyze and improve the cost-effectiveness
			 of State and local spending on prisons, jails, and community corrections
			 (referred to in this Act as Phase 1 grants).
				(2)ObjectivesThe
			 purposes of the Phase 1 grants shall be for an eligible entity—
					(A)to conduct a
			 comprehensive analysis of criminal justice data, including crime and arrest
			 rates, conviction rates, pretrial and reentry services, and probation, parole,
			 prison and jail populations;
					(B)to evaluate relevant
			 criminal justice policies and the cost-effectiveness of current spending on
			 corrections and community corrections; and
					(C)to develop data-driven
			 policy options that can increase public safety and improve offender
			 accountability.
					(3)DetailsThe
			 comprehensive analysis, evaluation, and policy development required by
			 paragraph (2) shall include—
					(A)an analysis of reported
			 crime and arrest data;
					(B)an analysis of felony
			 conviction data to understand the percent of offenders who are sentenced to
			 prison or jail for particular offenses;
					(C)an analysis of prison or
			 jail admission and length-of-stay data over a 3- to 5-year time period to
			 determine which cohorts of offenders account for the growth of the
			 population;
					(D)an analysis of probation
			 and parole data to determine which cohorts of offenders are violating the
			 conditions of supervision and being revoked to prison or jail;
					(E)an analysis of the
			 current capacity and effectiveness of institutional and community-based
			 risk-reduction, crime-prevention, and crime-fighting programs to divert
			 individuals from prisons or jails and to reduce recidivism among offenders on
			 community supervision;
					(F)an analysis of
			 implementation of statutory and constitutional victims' rights provisions and
			 victim restitution awards and collection;
					(G)consultation with
			 criminal justice stakeholders, including State corrections departments,
			 community corrections agencies, local jail systems, crime victims and
			 survivors, and other relevant governmental agencies and nonprofit
			 organizations;
					(H)an analysis of current
			 criminal justice policies and expenditures to understand how the existing
			 system accounts for criminal justice trends;
					(I)the development of a
			 prison or jail population projection using a simulation model based on
			 collected data to test the impact of various policy changes; and
					(J)the development of
			 practical, data-driven policy options that can increase public safety, improve
			 offender accountability, reduce recidivism, and control growth of spending on
			 corrections in the relevant criminal justice system.
					(4)ApplicationsTo
			 be eligible to receive a grant under this subsection, an eligible entity shall
			 submit to the Attorney General an application, in such form and manner and at
			 such time as specified by the Attorney General, that includes a proposal that
			 describes how the grant will fulfill the objectives required by paragraph
			 (2).
				(5)PriorityThe
			 Attorney General, in awarding grants under this subsection, shall give priority
			 to eligible entities that—
					(A)demonstrate a commitment
			 from the chief executive officer, legislative body, judiciary, law enforcement
			 officials, correctional agencies and prosecutors of the eligible entity to work
			 together in a collaborative, bipartisan approach to analyze the data and
			 develop criminal justice policy options;
					(B)establish or designate a
			 multibranch, bipartisan, intergovernmental, interagency task force of elected
			 and appointed officials to address the criminal justice and public safety
			 challenges facing the jurisdiction; or
					(C)demonstrate that the
			 projected growth over a 10-year period is expected to exceed current
			 corrections capacity.
					(6)Technical
			 AssistanceUpon selection of an eligible entity to receive a
			 grant under this subsection, the Attorney General shall assign and provide such
			 funds as are necessary from such grant to a technical assistance provider
			 working with the eligible entity to fulfill the requirements under paragraph
			 (3).
				(7)Completion of
			 grantThe analysis, evaluation, and policy development required
			 for a grant under this subsection shall be completed not later than 18 months
			 after the receipt of funding for the grant unless granted an extension of time
			 by the Attorney General.
				(b)Phase 2—Implementation
			 grants
				(1)In
			 generalThe Attorney General may make grants to eligible entities
			 to implement policies, programs, or practices designed to help jurisdictions
			 control growth in spending on corrections and increase public safety (referred
			 to in this Act as Phase 2 grants).
				(2)ObjectivesThe
			 purposes of the Phase 2 grants shall be for an eligible entity to—
					(A)fund policies, programs,
			 or practices identified by prior data analysis and policy development that
			 provide training and technical assistance, support the delivery of
			 risk-reduction programs, or otherwise enhance public safety and improve
			 offender accountability by strengthening the criminal justice system;
					(B)encourage reinvestment of
			 averted prison or jail costs into policies, programs, or practices that enhance
			 public safety; and
					(C)measure performance of
			 policies, programs, or practices enacted or established under subparagraphs (A)
			 and (B).
					(3)ProgramsThe
			 policies, programs, or practices described by paragraphs (2)(A) and (2)(B)
			 may—
					(A)provide training and
			 technical assistance, such as—
						(i)training of corrections
			 and community corrections, judicial, substance abuse or mental health staff and
			 other key staff on evidence-based practices for reducing recidivism; or
						(ii)training and technical
			 assistance to assist jurisdictions in implementing and validating new risk and
			 needs assessment tools; or technical assistance to implement evidence-based
			 policies in corrections or community corrections agencies;
						(B)establish risk-reduction
			 programs, such as—
						(i)substance abuse or mental
			 health treatment;
						(ii)intermediate sanction
			 programs and facilities, including day reporting centers and electronic
			 monitoring; or
						(iii)other training or
			 support programs aimed at reducing the risk of recidivism;
						(C)modify probation and
			 parole policies to reduce the number of rearrests, reconvictions, and
			 revocations of people on probation and parole, to consider the safety of crime
			 victims and witnesses and to increase the number of successful completions of
			 probation and parole;
					(D)establish policies,
			 programs, or practices that will control growth in the prison and jail
			 population and, as a result, better allocate resources and save costs;
			 or
					(E)establish comparable
			 policies, programs, or practices that enhance public safety by strengthening
			 the criminal justice system.
					(4)Performance
			 measurementThe performance measures described by paragraph
			 (2)(C) shall track key criminal justice trends across agencies and departments
			 to measure the impact of the programs described in paragraph (3), and include
			 the following measurements where applicable:
					(A)Reduction in rearrest,
			 reconviction, and revocations of people currently on probation and
			 parole.
					(B)Increases in the number
			 of successful completions of probation and parole.
					(C)General crime
			 trends.
					(D)Prison and jail
			 populations.
					(5)ApplicationsTo
			 be eligible to receive a grant under this subsection, an eligible entity shall
			 submit to the Attorney General an application, in such form and manner and at
			 such time as specified by the Attorney General that includes a proposal that
			 describes how the grant will fulfill the objectives required by paragraph
			 (2).
				(6)PriorityThe
			 Attorney General, in awarding grants under this subsection, shall give priority
			 to eligible entities that demonstrate that—
					(A)the proposed policies,
			 programs, or practices will improve public safety and control growth in the
			 prison and jail populations through policies, programs, or practices that
			 ensure that—
						(i)violent offenders are
			 incarcerated;
						(ii)nonviolent offenders who
			 pose a minimal risk of harm to the community are supervised through effective
			 probation and parole systems and provided with effective risk-reduction
			 programs; and
						(iii)effective
			 risk-reduction programs are integrated into a new overall criminal reinvestment
			 strategy;
						(B)the proposed policies,
			 programs, or practices will have a significant impact on the geographic areas
			 identified by the analysis as having disproportionate numbers of people
			 returning from prison or jail; and
					(C)grant funds received
			 under this subsection will be used to implement the proposed policies,
			 programs, or practices identified in an analysis conducted using a Phase 1
			 grant or through comparable work.
					(7)Federal share
					(A)In
			 generalThe Federal share of the cost of a project carried out
			 using a grant made under this subsection shall be not more than 75
			 percent.
					(B)In-kind
			 contributions
						(i)In
			 generalSubject to paragraph (B), the non-Federal share for a
			 project carried out using a grant made under this subsection may be made in the
			 form of in-kind contributions that are directly related to the purpose for
			 which the grant was made.
						(ii)Maximum
			 percentageNot more than 50 percent of the non-Federal share for
			 a project carried out using a grant made under this subsection may be in the
			 form of in-kind contributions.
						(c)Oversight
				(1)Audit
			 requirementBeginning in fiscal year 2012 and each fiscal year
			 thereafter, the Inspector General of the Department of Justice shall conduct an
			 audit of not less than 10 percent of all grantees awarded funding under this
			 Act to prevent waste, fraud, and abuse of funds by grantees.
				(2)Mandatory
			 exclusionA grantee awarded funds under this Act that is found to
			 have an unresolved audit finding shall not be eligible for an award of grant
			 funds under this Act for the first fiscal year beginning after the 1-year
			 period.
				(3)PriorityIn
			 addition to the priorities given to eligible entities under subsections (a)(5)
			 and (b)(6), the Attorney General, in awarding grants under this Act, shall give
			 priority to eligible entities that, within the 3 fiscal years prior to
			 submitting an application for a grant under this Act, have not been found to
			 have an unresolved audit finding showing a violation in the terms or conditions
			 of a Department of Justice grant program.
				(4)DefinitionIn
			 this subsection, the term unresolved audit finding means an audit
			 report finding or recommendation that the grantee has utilized grant funds for
			 an unauthorized expenditure or otherwise unallowable cost that is not closed or
			 resolved within a 1-year period beginning on the date of an initial
			 notification of the finding or recommendation.
				(d)Annual
			 reportThe Attorney General shall report to the Committees on the
			 Judiciary of the Senate and the House of Representatives on November 1 of each
			 year concerning the development and implementation of grants under this section
			 and strategies developed, which shall include information concerning—
				(1)the number and identity
			 of the grantees who have received analyses and program development
			 grants;
				(2)the progress of grantees
			 in conducting analyses and program development;
				(3)the number and identity
			 of the grantees receiving implementation grants;
				(4)the progress of grantees
			 in implementing criminal justice reinvestment strategies; and
				(5)the performance of
			 entities implementing criminal justice reinvestment strategies, including
			 relevant data on—
					(A)the reduction, if any, in
			 the number of rearrests, reconvictions, and revocations of people currently on
			 probation and parole;
					(B)the increase, if any, in
			 the number of successful completions of probation and parole;
					(C)the reduction or
			 stabilization, if any, of the growth of the prison and jail population;
					(D)the portion of averted
			 costs, if any, that has been or will be reinvested to reduce the rate of
			 rearrest, reconviction, and revocation to increase public safety; and
					(E)the reduction, if any, in
			 rearrest rates by people under the supervision of the criminal justice
			 system.
					(e)Sharing
			 informationThe Attorney General shall establish an information
			 clearinghouse for data collected and for best practices developed by eligible
			 entities receiving a grant under this section developed in carrying out grants
			 under this section.
			(f)AdministrationApplications
			 for grants shall be considered on a rolling basis and be responded to in a
			 timely fashion in order to provide assistance to policymakers facing various
			 budget timelines.
			(g)Geographic
			 distributionThe Attorney General shall ensure, to the extent
			 reasonable and practical, that grants awarded under this section are equitably
			 distributed among the geographical regions and between urban and rural
			 populations, including Indian tribes.
			(h)Administrative
			 expensesNot more than 5 percent of funds authorized in
			 subsection (i) per year may be used by the Attorney General for salaries and
			 Department of Justice administrative expenses.
			(i)Authorization of
			 appropriationsThere are authorized to be appropriated
			 $25,000,000 to carry out this section for each of the fiscal years 2011 through
			 2015.
			
	
		March 22 (legislative day, March 19), 2010
		Reported with an amendment
	
